Citation Nr: 0331136	
Decision Date: 11/10/03    Archive Date: 11/17/03

DOCKET NO.  97-24 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a hypertensive 
vascular disorder.

2.  Entitlement to a rating in excess of 10 percent for a 
psychiatric disorder, for the period prior to June 4, 1997.

3.  Entitlement to a rating in excess of 50 percent for a 
psychiatric disorder, for the period prior to November 18, 
2000.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from March 1985 to May 
1995.

This case initially came the Board of Veterans' Appeals 
(Board) by means of rating decisions rendered by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In May 2003, the Board dismissed the veteran's appeal of 
entitlement to an increased rating for a headache disorder.  
At that time, the Board remanded the issues identified on 
the first page of this decision to the RO for further 
development.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of her claim for service connection for 
hypertension and has notified her of the information and 
evidence necessary to substantiate her claim.

2.  The veteran's in-service elevated blood pressure 
readings have not been shown to be indicative of any current 
hypertensive vascular disorder.  

3.  In a VA Form 21-4138, Statement in Support of Claim, 
dated in June 2003, the veteran requested a withdrawal of 
the issues of entitlement to rating for in excess of 10 
percent for a psychiatric disorder prior to June 4, 1997 and 
for entitlement to a rating in excess of 50 percent for a 
psychiatric disorder prior to November 18, 2000.


CONCLUSION OF LAW

1.  A hypertensive vascular disorder was not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2003).

2.  The criteria for a withdrawal of the Substantive Appeal 
by the veteran on the issue of entitlement to a rating in 
excess of 10 percent for a psychiatric disorder prior to 
June 4, 1997, have been met.  38 U.S.C.A. §§ 5103(a), 5103A, 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2003).  

3.  The criteria for a withdrawal of the Substantive Appeal 
by the veteran on the issue of entitlement to a rating in 
excess of 50 percent for a psychiatric disorder prior to 
November 18, 2000, have been met.  38 U.S.C.A. §§ 5103(a), 
5103A, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
veteran's claim for service connection for a hypertensive 
vascular disorder.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5126 (West 2002).  The law provides that VA has a duty to 
assist veterans and other claimants in developing their 
claims for VA benefits.  The Board notes that the veteran's 
application for the benefit at issue is complete.  

The VCAA provides that upon receipt of an application for VA 
benefits, VA shall notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(b) (2003).  VA must inform the veteran whether she or 
VA bears the burden of producing or obtaining that evidence 
or information.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
By various correspondence from the RO as well as the 
statement of the case and supplemental statements of the 
case issued during the course of the appeal, the veteran was 
informed of the provisions of the VCAA including VA's duty 
to notify her about her claim and its duty to assist her in 
obtaining evidence for her claim.  In particular, by letters 
dated in May 2001 and September 2003, she was informed of 
the evidence necessary to establish entitlement to the 
benefits sought, what VA had done to help her with her 
claim, what evidence was still needed from her, and what she 
could do to help with her claim.  Accordingly, the Board 
finds that the duty to inform the veteran of required 
evidence to substantiate her claim has been satisfied.  38 
U.S.C.A. § 5103(a).

The duty to assist requires VA to make "reasonable efforts 
to obtain relevant records (including private records)."  
38 C.F.R. § 3.159(c).  Thus, VA is required to obtain all 
pertinent VA treatment records.  In the present case, VA 
treatment and examination reports have been received.  In 
addition, VA has a duty to assist the veteran in obtaining 
relevant treatment records referenced by the veteran.  
However, the evidence does not show that the veteran has 
referenced the existence of any relevant medical evidence 
pertaining to her claim for service connection for 
hypertension that has not been associated with the claims 
folder.  As VA has secured all medical records that the 
veteran has identified pertinent to this claim, VA's duty to 
assist the claimant in this regard is satisfied.  

The duty to assist also requires a medical examination or 
opinion when necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  In this regard, 
the veteran has been afforded a VA examination in 
conjunction with this claim.  The report of this examination 
along with the other evidence of record is sufficient to 
decide the veteran's claim.  38 U.S.C.A. § 5103A(d)(1).

VA has completed all development of this claim that is 
possible without further input by the veteran.  The veteran 
has been duly notified of what is needed to establish 
entitlement to the benefit sought, what VA has done and/or 
was unable to accomplish, and what evidence/information she 
can obtain/submit herself.  Accordingly, the Board finds 
that the requirements set forth in the VCAA with regard to 
the veteran's claim for service connection for a 
hypertensive vascular disorder have been met.


Evidentiary Background:  Service medical records contain 
numerous blood pressure readings; however, there is no 
diagnosis of hypertension or a hypertensive vascular 
disorder during active duty.  In September 1994, the veteran 
underwent a five-day blood pressure check.  During this 
time, her diastolic blood pressure ranged from 69 to 98 and 
her systolic blood pressure ranged from 101 to 147.  No 
diagnosis of a hypertensive vascular disorder was rendered.  
Electrocardiograms and echocardiogram testing conducted in 
December 1988 was within normal limits.  Similarly, her 
blood pressure at the time of her separation examination in 
February 1995 was 130/76.  The examining physician found 
that her heart and vascular systems were within normal 
limits.  While veteran reported palpitations or a pounding 
heart on a report of medical history, she denied high or low 
blood pressure.  With respect to her palpitations, the 
examining physician noted that she had complained of a rapid 
pulse; however, Holter Monitor studies performed in 1991-
1992 were normal.   

Post service medical records show fluctuation in the 
veteran's blood pressure.  She was afforded a VA general 
medical examination in October 1995.  She reported a history 
of increased blood pressure; however, she was not taking 
medication for this condition.  At the time of this 
examination, the veteran's blood pressure was recorded as 
148/88.  She had a regular rate and rhythm with no murmurs 
or gallops.  

An April 1997 private medical report notes that the veteran 
reported a history of borderline blood pressure.  She 
reported that over the last several months, she had been 
experiencing tingling in her arms.  She also had a history 
of hypothyroidism.  Her blood pressure was recorded as 
148/100.  An assessment of "elevated blood pressure" was 
noted.  

In April 2003, the veteran was afforded a VA compensation 
and pension examination.  The report of this examination 
indicates that the examining physician had thoroughly 
reviewed the veteran's claims folder in conjunction with the 
examination.  The veteran was noted to have a history of 
fluctuating blood pressure.  The examiner reviewed her chart 
and the claims folder and opined that her blood pressure was 
usually within normal limits.  However, the examiner noted 
that "at times it goes up a little bit."  While her blood 
pressure had gone up to 170/98 during active service, the 
examiner noted that this finding was recorded at a time when 
she was being treated for chills and a fever.  The veteran's 
blood pressure was recorded as 128/74, 132/85, and 152/83 
during the examination.  She denied chest pain, shortness of 
breath, or palpitations.  She also denied dizziness, loss of 
consciousness, and seizures.  Cardiovascular examination 
revealed a regular rhythm with no murmurs or gallops with 
apex at the midclavicular line.  She had no cyanosis, 
clubbing, or edema.  Electrocardiogram showed a normal sinus 
rhythm.  Similarly, chest x-ray was noted to be normal.  The 
veteran was diagnosed as a "normotensive adult with 
occasional elevation of blood pressure."  The examiner 
opined that the veteran did not presently have arterial 
hypertension, nor had she ever had arterial hypertension.  


Legal Criteria:  Service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.305 (2003).  In 
addition, presumptive service connection may awarded for 
hypertension that is not shown in service if the disability 
becomes manifest to a degree within one year following 
separation form active duty. 38 C.F.R. §§ 3.307, 3.309.  The 
Board concludes that medical evidence is needed to lend 
plausible support for the issue presented by this case 
because it involves a question of medical fact requiring 
medical knowledge or training for its resolution.  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); see also Layno v. Brown, 
6 Vet. App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In order to establish service connection for a particular 
disability, the evidence must show that the disability is 
currently manifest.  Brammer v. Derwinski, 3Vet. App. 223, 
225 (1992) (Congress specifically limits entitlement for 
service-connected disease or injury to case where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 
1110.  In the absence of proof of present disability there 
can be no valid claim.)

Where a claim involves issues of medical fact, such as 
medical causation or medical diagnoses, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  The Board concludes that medical evidence is 
needed to lend plausible support for the issues presented by 
this case because they involve questions of medical fact 
requiring medical knowledge or training for their 
resolution.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
see also Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).


Claim for service connection.  A review of the record shows 
that the veteran has a history of elevated blood pressure 
readings, including elevated reading during her active 
military service.  However, the April 2003 VA examination 
report indicates that the veteran is presently normotensive 
and that she does not have arterial hypertension.  There is 
no medical evidence of current disability.  

Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  The presence of current disability 
for which compensation is payable has not been shown.  
Elevated blood pressure readings are clinical finding, and 
not an actual disability for which VA compensation benefits 
are payable.  Similarly, as noted previously, the record 
does not indicate that the veteran has any sort of 
hypertensive disease or disability. 

Since the veteran's in-service elevated blood pressure 
readings have not been shown to be demonstrative of current 
chronic disability, the Board finds that the preponderance 
of the evidence is against the veteran's claim of 
entitlement to service connection for a hypertensive 
vascular disorder.


Claims for higher disability rating for a psychiatric 
disorder:  Under 38 U.S.C.A. § 7105, the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  Further, a 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. 
§§ 20.202, 20.204(b) (2003).  Except for appeals on the 
record at a hearing, appeal withdrawals must be in writing.  
38 C.F.R. § 20.204(c) (2003).  

The Board notes that on a VA Form 21-4138, Statement in 
Support of Claim, dated in June 2003, the veteran withdrew 
the issues of entitlement to a disability evaluation in 
excess of 10 percent for a psychiatric disorder prior to 
June 4, 1997, and entitlement to a disability evaluation in 
excess of 50 percent for a psychiatric disorder prior to 
November 18, 2000.  She indicated that the only issue on 
appeal that she wished to continue was the issue of service 
connection for hypertensive vascular disease.

In light of the veteran's withdrawal of her appeal as to the 
issues of entitlement to a disability evaluation in excess 
of 10 percent for a psychiatric disorder prior to June 4, 
1997, and entitlement to a disability evaluation in excess 
of 50 percent for a psychiatric disorder prior to November 
18, 2000, there remains no allegation of error of fact or 
law for appellate consideration as to these issues.  
Therefore, the Board does not have jurisdiction to review 
the appeal as to these issues, and these issues are 
dismissed.  


ORDER

Service connection for a hypertensive vascular disorder is 
denied.

The claim for a disability evaluation in excess of 10 
percent for a psychiatric disorder prior to June 4, 1997, is 
dismissed.  

The claim for a disability evaluation in excess of 50 
percent for a psychiatric disorder prior to November 18, 
2000, is dismissed. 


	                        
____________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in 
your case, then a "Remand" section follows the "Order."  However, you 
cannot appeal an issue remanded to the local VA office because a remand is 
not a final decision. The advice below on how to appeal a claim applies 
only to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to 
do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with the 
Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion 
to vacate, or a motion for revision based on clear and unmistakable error 
with the Board, or a claim to reopen at the local VA office.  None of 
these things is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of Appeal with the 
Court and a motion with the Board at the same time, this may delay your 
case because of jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first page 
of this decision) to file a Notice of Appeal with the United States Court 
of Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to Court is filed on 
time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any 
other VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of 
fact or law in this decision, or stating that new and material military 
service records have been discovered that apply to your appeal. If the BVA 
has decided more than one issue, be sure to tell us which issue(s) you 
want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating 
why you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the 
Board places no time limit on filing a motion to vacate, and you can do 
this at any time. However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error? You can file a motion asking that the Board 
revise this decision if you believe that the decision is based on "clear 
and unmistakable error" (CUE).  Send this motion to the address above for 
the Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to 
reopen your claim.  However, to be successful in reopening your claim, you 
must submit new and material evidence to that office. See 38 C.F.R. 
3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to 
the Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have 
indicated their availability to represent appellants.  This information is 
also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent 
within 1 year of a final BVA decision, then the attorney or agent is 
allowed to charge you a fee for representing you before VA in most 
situations.  An attorney can also charge you for representing you before 
the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



